Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: figures 2 and 3 directed towards a drained plumbing system having the mutually exclusive feature of a system including a recirculation check valve, and a drain line check valve, wherein the drain line connects to the supply line upstream of the dispense valve.
Species II: figure 2 and 4 directed towards a drained plumbing system having the mutually exclusive feature of a system including a recirculation check valve, and a drain line check valve, wherein the drain line extends to an additional dispense point.
Species III: Figure 5 directed towards a drained plumbing system having the mutually exclusive feature of a system including a recirculation valve, and a drain line check valve, wherein the drain line connects to the supply line downstream of the dispense valve and extends to an additional dispense point.
Species IV: Figure 6 directed towards a drained plumbing system having the mutually exclusive feature of a system including a recirculation check valve connected to the recirculation inlet line downstream of the ice maker valve and having a drain line with a drain valve extending to an additional dispense point.
Species V: Figure 7 directed towards a drained plumbing system having the mutually exclusive feature of a system including a recirculation valve, and a drain line control valve, wherein the drain line connects to the supply line downstream of the dispense valve and extends to an additional dispense point.



Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species have acquired a separate status in the art due to their above recognized divergent subject matter with the technology of each drain plumbing system having a distinct dispense point and a distinct connection back to the supply line which would result in each species requiring a different field of search (e.g. searching different classes/subclasses or employing different search strategies or queries leading to a divergent search for each of the distinct technical features for each invention as well as a separate analysis for compliance with 35 USC 112, 101, 102, 103….etc. for each invention leading to an examination burden. Further prior art applicable to one species would likely not be applicable to another species. For example, a piece of prior art having a recirculation check valve, a drain line check valve, and connection to the supply line upstream of the dispensing valve would be applicable to species I and II,, but would not be applicable to species, III, IV, or V. This is strong evidence that the species contain divergent subject matter which would result in a serious search and/or examination burden if examined together.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763